Citation Nr: 1135257	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to February 1966.  He served in World War II, received the Purple Heart, and was a prisoner of war (POW) from April to September, 1944.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

The Board remanded the appeal for additional evidentiary development in August 2009.  Subsequently, in September 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims file.  In December 2010, the Board remanded the appeal again for additional development, to include obtaining a VA examination with opinion.  Upon review of the obtained VA examination report, as discussed below, the Board finds that an additional remand is required.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This appeal arises out of the Veteran's contention that his current right shoulder disability is the product of injuries sustained while a POW in Europe in 1944.  The Veteran specifically contends that one of his captors pulled him behind a vehicle by a rope that was tied around his neck, and that he had to pull on the rope to create slack in order to prevent death by strangulation.  See Board Hearing Tr. at 3-4, 9.  He further maintains that he was severely beaten immediately following capture and that he was confined in an extremely small space roughly the size of a phone booth for several weeks where he could not sit or lie down and that such put constant pressure on the shoulders.  See Statement from the Veteran, received in August 2008.  The Veteran maintains that each of these events caused significant shoulder pain and that he has continued to have shoulder pain from his time as a POW to the present.  The Veteran also asserts that his right shoulder disability was aggravated when he hit his shoulder in July 2001, while awakening from a PTSD-related nightmare.  The Veteran is service connected for PTSD, which is currently evaluated as 50 percent disabling.

The Board most recently remanded this case in December 2010 to obtain a medical opinion regarding, among other things, the relationship between the Veteran's POW experiences and his current right shoulder disability.  The examiner was also asked to offer an opinion as to whether the Veteran's right shoulder condition was aggravated after he hit the same while awakening from a PTSD-related nightmare in July 2001.  For purposes of the Board's December 2010 remand, the examiner was specifically directed "to accept as true the Veteran's statements regarding the conditions he experienced as a POW, including the details regarding being pulled behind a vehicle, being confined in an extremely small space, and being severely beaten upon capture."  The examiner was further directed "to accept as true the Veteran's report of continued pain after these in-service events, even if there are no contemporaneous treatment records."  

In response to the Board's remand, an examination of the Veteran was conducted in March 2011.  In the examination report, the examiner declined to answer several of the specific questions posed by the Board, noting instead that he could not "render the requested opinion[s] without resorting to speculation" because the Veteran's service treatment records "revealed no information regarding his right shoulder."  Apart from the absence of contemporaneous service treatment records, the examiner provided no other basis for why the requested etiological opinions could not be provided without resorting to speculation.  While a May 2011 addendum opinion clarified the Veteran's diagnosis as "impingement syndrome of the right shoulder," it provided no further comment on the etiology of this condition.

By basing his inability to provide the requested etiological opinions solely on the absence of contemporaneous service treatment records, the examiner essentially ignored the Board's command that he accept as true the Veteran's statements regarding his POW experiences and the shoulder pain he experienced in the years following his release.  Moreover, as explained by the Board in the December 2010 remand, the lack of contemporaneous treatment records does not by itself impugn the credibility of the Veteran's statements regarding injuries he sustained while a POW or the pain he has experienced following captivity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board may not reject the credibility of a Veteran's lay testimony solely because it is not corroborated by contemporaneous medical records); accord Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303(d) (noting that "[s]ervice connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service"); 38 C.F.R. § 3.304(e) (noting that "[w]here disability compensation is claimed by a former prisoner of war, omission of history or findings from clinical records made upon repatriation is not determinative of service connection").

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the March 2011 VA examination report (with May 2011 addendum), does not comply with the directives contained in the December 2010 Board remand, the case must again be remanded in order that an additional medical examination can be conducted after which the examiner provides an opinion that appropriately addresses each of the questions asked, taking into consideration the factual findings provided by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current right shoulder disability.  If possible, the examination should be provided by a different examiner than the examiner who performed the January and December 2006 VA examinations or the examiner who performed the March 2011 VA examination (and May 2011 addendum).

The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

For purposes of this remand, the examiner is directed to accept as true the Veteran's statements regarding the conditions he experienced as a POW, including the details regarding being pulled behind a vehicle, being confined in an extremely small space, and being severely beaten upon capture.  The examiner should also accept as true the Veteran's report of continued pain after these in-service events, even if there are no contemporaneous treatment records.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render an opinion as to the following questions:

a.)  Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran currently has post-traumatic arthritis?  The examiner should also provide an opinion as to whether the "minor degenerative arthritis" of the right shoulder found on VA examination in December 2006 constitutes post-traumatic arthritis.

b.)  If question (a.) is answered in the negative, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran currently has a right shoulder disability that is directly related to his active military service, to include being pulled behind a vehicle, being confined in an extremely small space, and/or being severely beaten upon capture?

c.) If questions (a.) and (b.) are answered in the negative, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's right shoulder disability was caused by hitting his right shoulder upon awakening from a PTSD-related nightmare in July 2001?

d.) If questions (a.), (b.), and (c.) are answered in the negative, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's right shoulder disability was aggravated beyond the normal course of the condition by his hitting his right shoulder upon awakening from a PTSD-related nightmare in July 2001?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why the opinion(s) cannot be made without resort to speculation.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


